IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA
MARCELLOUS LIKELY
MCWILLIAMS,                              NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2146

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 15, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Bruce Miller, Public Defender and Thomas F. McGuire III, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the March 7, 2017, judgments and

sentences in Escambia County Circuit Court case numbers 2014-CF-004904-A and

2014-CF-004905-A. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial

court shall appoint counsel to represent petitioner on appeal.

ROWE, MAKAR, and JAY, JJ., CONCUR.